[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                 No. 10-13787                  AUG 16, 2011
                           Non-Argument Calendar                JOHN LEY
                                                                  CLERK
                         ________________________
                     D.C. Docket No. 1:10-cr-20140-MGC-1

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                      versus

DAVID MARTINEZ,

                                                             Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Florida
                         _________________________

                                (August 16, 2011)

Before TJOFLAT, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

      David Martinez appeals his sentence of 48 months of imprisonment for

conspiring to use unauthorized access devices, 18 U.S.C. § 1029(b)(2), possessing

device-making equipment, id. § 1029(a)(4), and aggravated identity theft, id.
§ 1028A(a)(1). Martinez argues that the district court could not enhance by two

points his base offense level for possessing device-making equipment, see United

States Sentencing Guidelines Manual § 2B1.1(b)(10)(A)(i) (2009), because that

misconduct was accounted for in his sentence for aggravated identity theft. We

affirm.

          The district court did not err by adding two points to Martinez’s base

offense level. A defendant convicted of aggravated identity theft cannot be

sentenced for that offense and a “specific offense characteristic for the transfer,

possession, or use of a means of identification,” id. § 2B1.6 cmt. n.2, which

includes any “telecommunication identifying information or access device (as

defined in section 1029(e)[(1) and (11)]),” 18 U.S.C. § 1028(d)(7). Martinez

possessed a piece of “device-making equipment” called a “scanning receiver,”

U.S.S.G. § 2B1.1(b)(10)(A)(i) & cmt. n.9(A). The aggravated identity theft statute

punishes the “transfer[], possess[ion], or use[], without lawful authority, [of] a

means of identification of another.” 18 U.S.C. § 1028A(a)(1). Because neither a

piece of “device-making equipment” nor a “scanning receiver” constitute a means

of identification, the district court could enhance Martinez’s sentence for

possessing a credit card skimming device.

      We AFFIRM Martinez’s sentence.


                                            2